UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: November 30, 2015 Date of reporting period: June 30, 2015 Item 1. Proxy Voting Record. Tortoise MLP & Pipeline Fund Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cheniere Energy, Inc. 9/11/2014 16411R208 LNG Election of Director: Charif Souki For For Issuer Election of Director: Vicky A. Bailey For For Issuer Election of Director: G. Andrea Botta For For Issuer Election of Director: Keith F. Carney For For Issuer Election of Director: David I. Foley For For Issuer Election of Director: Randy A. Foutch For For Issuer Election of Director: David B. Kilpatrick For For Issuer Election of Director: Donald F. Robillard, Jr. For For Issuer Election of Director: Neal A. Shear For For Issuer Election of Director: Heather R. Zichal For For Issuer Approve, on an advisory and non-binding basis, the compensation of the Company's named executive officers for fiscal year 2013 as disclosed in the Proxy Statement For For Issuer Ratification of the appointment of KPMG LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Kinder Morgan, Inc. 11/20/2014 49456B101 KMI To approve an amendment of the certificate of incorporation of KMI to increase the number of authorized shares of Class P common stock, par value $0.01 per share, of KMI from 2,000,000,000 to 4,000,000,000. For For Issuer To approve the issuance of shares of KMI common stock in the proposed KMP, KMR and EPB Mergers For For Issuer To approve the adjournment of the special meeting, if necessary to solicit additional proxies if there are not sufficient votes to adopt the foregoing proposals at the time of the special meeting For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Kinder Morgan Management, LLC 11/20/2014 49455U100 KMR To approve the KMR Merger Agreement Not Voted N/A Issuer To approve the KMR Adjournment Proposal Not Voted N/A Issuer To approve the KMP Merger Agreement Not Voted N/A Issuer To approve the KMP Adjournment Proposal Not Voted N/A Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Oiltanking Partners, L.P. 2/13/2015 OILT The approval of the merger agreement For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Targa Resources Corporation 2/20/2015 87612G101 TRGP To consider and vote upon a proposal to approve the issuance of shares of common stock of Targa Resources Corp. ("TRC") in connection with the merger contemplated by the Agreement and Plan of Merger, dated as of October 13, 2014 by and among TRC, Trident GP Merger Sub LLC, Atlas Energy, L.P. and Atlas Energy GP, LLC (the "ATLS Merger Agreement"), which we refer to as the "TRC stock issuance proposal" For For Issuer To approve one or more adjournments of the special meeting if necessary or appropriate to solicit additional proxies if there are not sufficient votes to approve the TRC Stock Issuance Proposal For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source National Fuel Gas Company 3/12/2015 NFG Election of Directors: 1. Philip C. Ackerman 2.Stephen E. Ewing For For Issuer Ratification of by-law For For Issuer Advisory approval of named executive officer compensation For For Issuer Amendment and reapproval of the 2010 Equity Compensation Plan For For Issuer Ratification of the appointment of PricewaterhouseCoopers LLP as the Company's independent registered public accounting firm for fiscal 2015 For For Issuer A stockholder proposal to spin off the Company's utility Against For Shareholder A stockholder proposal to add gender identity and expression to our non-discrimination policy Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Magellan Midstream Partners, L.P. 4/23/2015 MMP Election of the following nominees: Robert G. Croyle Stacy P. Methvin Barry R. Pearl For For Issuer Advisory resolution to approve executive compensation For For Issuer Ratification of appointment of independent auditor For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Spectra Energy Corp 4/28/2015 SE Election of Director: Gregory L. Ebel For For Issuer Election of Director: F. Anthony Comper For For Issuer Election of Director: Austin A. Adams For For Issuer Election of Director: Joseph Alvarado For For Issuer Election of Director: Pamela L. Carter For For Issuer Election of Director: Clarence P. Cazalot Jr. For For Issuer Election of Director: Peter B. Hamilton For For Issuer Election of Director: Miranda C. Hubbs For For Issuer Election of Director: Michael McShane For For Issuer Election of Director: Michael G. Morris For For Issuer Election of Director: Michael E. J. Phelps For For Issuer Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's independent registered public accounting firm for fiscal year 2015 For For Issuer An advisory resolution to approve executive compensation For For Issuer Shareholder proposal concerning disclosure of political contributions Against For Shareholder Shareholder proposal concerning disclosure of lobbying activities Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Regency Energy Partners, L.P. 4/28/2015 75885Y107 RGP To consider and vote on a proposal to adopt the Agreement and Plan of Merger, dated as of January 25, 2015, as amended by Amendment No. 1 thereto, dated as of February 18, 2015, by and among Energy Transfer Partners, L.P. ("ETP"), Energy Transfer Partners GP, L.P., the general partner of ETP, Rendezvous I LLC, Rendezvous II LLC, Regency Energy Partners LP ("Regency"), Regency GP LP, the general partner of Regency, ETE GP Acquirer LLC and, solely for purposes of certain provisions therein, Energy Transfer Equity, L.P., and the transactions contemplated thereby For For Issuer To consider and vote on a proposal to approve the adjournment of the Special Meeting, if necessary to solicit additional proxies if there are not sufficient votes to adopt the merger agreement at the time of the Special Meeting For For Issuer To consider and vote on a proposal to approve, on an advisory (non-binding) basis, the payments that will or may be paid by Regency to its named executive officers in connection with the merger For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Transcanada Corporation 5/1/2015 89353D107 TRP Election of Directors: 1. Kevin E. Benson 2. Derek H. Burney 3. Paule Gauthier 4. Russell K. Girling 5. S. Barry Jackson 6. Paula Rosput Reynolds 7. John Richels 8. Mary Pat Salomone 9. D. Michael G. Stewart 10. Siim A. Vanaselja 11. Richard E. Waugh For For Issuer Resolution to appoint KPMG LLP, Chartered Accountants as auditors and authorize the directors to fix their remuneration. For For Issuer Resolution to accept TransCanada Corporation's approach to executive compensation. For For Issuer Special resolution to amend the Articles of TransCanada Corporation to reduce the number of directors to 8 and the maximum number of directors to 15. For For Issuer Resolution confirming the amendments to By-Law Number 1 of TransCanada Corporation. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Enbridge Inc. 5/6/2015 29250N105 ENB Election of Directors: David A. Arledge James J. Blanchard Marcel R. Coutu J. Herb England Charles W. Fischer V. Maureen Kempston Darkes Al Monaco George K. Petty Rebecca B. Roberts Dan C. Tutcher Catherine L. Williams For For Issuer Appoint PricewaterhouseCoopers LLP as auditors For For Issuer Confirm By-Law No. 2, which sets out advance notice requirements for director nominations For For Issuer Vote on the Company's approach to executive compensation.While this vote is non-binding, it gives shareholders an opportunity to provide important input to the board For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Kinder Morgan, Inc. 5/7/2015 49456B101 KMI Election of Directors: 1. Richard D. Kinder 2. Steven J. Kean 3. Ted A. Gardner 4. Anthony W. Hall, Jr. 5. Gary L. Hultquist 6. Ronald L. Kuehn, Jr. 7. Deborah A. Macdonald 8. Michael J. Miller 9. Michael C. Morgan 10. Arthur C. Reichstetter 11. Fayez Sarofim 12. C. Park Shaper 13. William A. Smith 14. Joel V. Staff 15. Robert F. Vagt 16. Perry M. Waughtal For For Issuer Approval of the Kinder Morgan, Inc. 2015 Amended and Restated Stock Incentive Plan. For For Issuer Approval of the Amended and Restated Annual Incentive Plan of Kinder Morgan, Inc. For For Issuer Advisory vote to approve executive compensation. For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the company's independent registered public accounting firm for 2015. For For Issuer Approval of the Amended and Restated Certificate of Incorporation of Kinder Morgan, Inc. For For Issuer Stockholder proposal relating to a report on the company's response to climate change. Against For Shareholder Stockholder proposal relating to a report on methane emissions. Against For Shareholder Stockholder proposal relating to an annual sustainability report. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Pembina Pipeline Corporation 5/8/2015 PPL CA Election of Director: Anne-Marie N. Ainsworth For For Issuer Election of Director: Grant D. Billing For For Issuer Election of Director: Michael H. Dilger For For Issuer Election of Director: Randall J. Findlay For For Issuer Election of Director: Lorne B. Gordon For For Issuer Election of Director: Gordon J. Kerr For For Issuer Election of Director: David M.B. Legresley For For Issuer Election of Director: Robert B. Michaleski For For Issuer Election of Director: Leslie A. O'Donoghue For For Issuer Election of Director: Jeffrey T. Smith For For Issuer To appoint KPMG LLP, chartered accountants, as the auditors of the Corporation for the ensuing financial year at a remuneration to be fixed by management For For Issuer An ordinary resolution approving and authorizing the reservation of an additional 7,000,000 common shares of Pembina for issuance under the Stock Option Plan of Pembina Pipeline Corporation ("Pembina") substantially as set out in the Management Information Circular of Pembina dated March 19, 2015 is approved, including the amendment of such plan as required to reflect such increase For For Issuer An ordinary resolution approving and authorizing the Stock Option Issuance Rule to be enacted under the Stock Option Plan (the "Plan") of Pembina Pipeline Corporation ("Pembina") substantially as set out in the Management Information Circular (the "Circular") of Pembina dated March 19, 2015 is hereby approved For For Issuer To accept the approach to executive compensation For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Inter Pipeline Ltd. 5/11/2015 45833V109 IPL CA To fix the number of Directors to be elected at the meeting at seven members and to elect seven Directors to hold office until the next annual meeting of our Shareholders or until their successors are elected or appointed For For Issuer Election of Director: Richard Shaw For For Issuer Election of Director: David Fesyk For For Issuer Election of Director: Lorne Brown For For Issuer Election of Director: Duane Keinick For For Issuer Election of Director: Alison Taylor Love For For Issuer Election of Director: William Robertson For For Issuer Election of Director: Brant Sangster For For Issuer The Audit Committee and the Board propose that Ernst & Young LLP (EY) be appointed as auditors to serve until the next annual meeting of shareholders. The Audit Committee will recommend EY's compensation to the Board for its review and approval For For Issuer Resolved, on an advisory basis and not to diminish the role and responsibilities of the Board of Directors of Inter Pipeline LTD. (IPL), that the shareholders of IPL (Shareholders) accept the approach to executive compensation disclosed in IPL's Management Information Circular delivered in advance of the 2015 Annual Meeting of Shareholders For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Nisource Inc. 5/12/2015 65473P105 NI Election of Director: Richard A. Abdoo For For Issuer Election of Director: Aristides S. Candris For For Issuer Election of Director: Sigmund L. Cornelius For For Issuer Election of Director: Michael E. Jesanis For For Issuer Election of Director: Marty R. Kittrell For For Issuer Election of Director: W. Lee Nutter For For Issuer Election of Director: Deborah S. Parker For For Issuer Election of Director: Robert C. Skaggs, Jr. For For Issuer Election of Director: Teresa A. Taylor For For Issuer Election of Director: Richard L. Thompson For For Issuer Election of Director: Carolyn Y. Woo For For Issuer To approve executive compensation on an advisory basis. For For Issuer To ratify the appointment of Deloitte & Touche LLP as the Company's independent registered public accountants. For For Issuer To amend the Company's Certificate of Incorporation to give stockholders the power to request special meetings. For For Issuer To amend the Company's Certificate of Incorporation to reduce the minimum number of Company directors from nine to seven. For For Issuer To re-approve the Company's 2010 Omnibus Incentive Plan. For For Issuer To approve an amendment to the Company's Employee Stock Purchase Plan. For For Issuer To consider a stockholder proposal regarding reports on political contributions. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Semgroup Corporation 5/14/2015 81663A105 SEMG Election of Directors: 1. Ronald A. Ballschmiede 2. Sarah M. Barpoulis 3. John F. Chlebowski 4. Carlin G. Conner 5. Karl F. Kurz 6. James H. Lytal 7. Thomas R. McDaniel For For Issuer To approve, on a non-binding advisory basis, the compensation of the Company's named executive officers. For For Issuer Ratification of BDO USA, LLP as independent registered public accounting firm for 2015. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Targa Resources Corporation 5/18/2015 87612G101 TRGP Election of Directors: 1. Joe Bob Perkins 2. Ershel C. Redd, Jr. For For Issuer Ratification of the Selection of Independent Auditors For For Issuer A Shareholder Proposal Regarding Publication of a Report on Methane Emissions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source ONEOK, Inc. 5/20/2015 OKE Election of Director: James C. Day For For Issuer Election of Director: Julie H. Edwards For For Issuer Election of Director: William L. Ford For For Issuer Election of Director: John W. Gibson For For Issuer Election of Director: Steven J. Malcolm For For Issuer Election of Director: Jim W. Mogg For For Issuer Election of Director: Pattye L. Moore For For Issuer Election of Director: Gary D. Parker For For Issuer Election of Director: Eduardo A. Rodriguez For For Issuer Election of Director: Terry K. Spencer For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of ONEOK, Inc. for the year ending December 31, 2015 For For Issuer An advisory vote to approve Oneok, Inc.'s executive compensation For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source The Williams Companies, Inc. 5/21/2015 WMB Election of Director: Alan S. Armstrong For For Issuer Election of Director: Joseph R. Cleveland For For Issuer Election of Director: Kathleen B. Cooper For For Issuer Election of Director: John A. Hagg For For Issuer Election of Director: Juanita H. Hinshaw For For Issuer Election of Director: Ralph Izzo For For Issuer Election of Director: Frank T. Macinnis For For Issuer Election of Director: Eric W. Mandelblatt For For Issuer Election of Director: Keith A. Meister For For Issuer Election of Director: Steven W. Nance For For Issuer Election of Director: Murray D. Smith For For Issuer Election of Director: Janice D. Stoney For For Issuer Election of Director: Laura A. Sugg For For Issuer Ratification of Ernst & Young LLP as auditors for 2015. For For Issuer Approval, by nonbinding advisory vote, of the Company's executive compensation. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Buckeye Partners, L.P. 6/2/2015 BPL Election of Directors: 01 - Pieter Bakker 02 - Barbara M. Baumann 03 - Mark C. McKinley 04 - Donald W. Niemiec For For Issuer The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2015. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Markwest Energy Partners, L.P. 6/3/2015 MWE Election of Directors: 1. Frank M. Semple 2. Donald D. Wolf 3. Michael L. Beatty 4. William A. Bruckmann III 5. Donald C. Heppermann 6. Randall J. Larson 7. Anne E. Fox Mounsey 8. William P. Nicoletti For For Issuer Ratification of Deloitte & Touche LLP as the Partnership's independent registered public accountants for the fiscal year ending December 31, 2015. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cheniere Energy, Inc. 6/11/2015 16411R208 LNG Election of Director: Charif Souki For For Issuer Election of Director: Vicky A. Bailey For For Issuer Election of Director: G. Andrea Botta For For Issuer Election of Director: Nuno Brandolini For For Issuer Election of Director: David I. Foley For For Issuer Election of Director: David B. Kilpatrick For For Issuer Election of Director: Donald F. Robillard, Jr. For For Issuer Election of Director: Neal A. Shear For For Issuer Election of Director: Heather R. Zichal For For Issuer Approve, on an advisory and non-binding basis, the compensation of the Company's named executive officers for fiscal year 2014 as disclosed in the proxy statement. For For Issuer Ratification of the appointment of KPMG LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2015. For For Issuer Shareholder proposal recommending that the board adopt a proxy access bylaw. Against For Shareholder Tortoise North American Energy Independence Fund Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Whiting Petroleum Corporation 12/3/2014 WLL To approve the issuance of Whiting common stock, par value $0.001 per share, pursuant to the arrangement agreement, dated as of July 13, 2014, by and among Whiting, 1007695 B.C. LTD. And Kodiak Oil & Gas Corp., as the same may be amended from time to time (the "Share Issuance Proposal") For For Issuer To approve any motion to adjourn the Whiting special meeting, if necessary or appropriate, to solicit additional proxies (the "Whiting Adjournment Proposal") For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Kodiak Oil & Gas Corp. 12/3/2014 50015Q100 KOG To approve a special resolution in respect of the continuance of Kodiak from the jurisdiction of the Yukon Territory to the jurisdiction of the Province of British Columbia For For Issuer To approve a special resolution in respect of the arrangement For For Issuer To approve, on a non-binding, advisory basis, the compensation that may be paid or become payable to Kodiak's named executive officers in connection with the arrangement For For Issuer To approve any motion to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EQT Corporation 4/15/2015 26884L109 EQT Election of Director: Philip G. Behrman, Ph.D. For For Issuer Election of Director: A. Bray Cary, Jr. For For Issuer Election of Director: Margaret K. Dorman For For Issuer Election of Director: David L. Porges For For Issuer Election of Director: James E. Rohr For For Issuer Election of Director: David S. Shapira For For Issuer Election of Director: Lee T. Todd, Jr., Ph.D. For For Issuer Approval of a non-binding resolution regarding the compensation of the Company's named executive officers for 2014 (say-on-pay) For For Issuer Ratification of appointment of independent registered public accounting firm For For Issuer Shareholder proposal regarding proxy access bylaw Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cabot Oil & Gas Corporation 4/23/2015 COG Election of Director: Rhys J. Best For For Issuer Election of Director: Dan O. Dinges For For Issuer Election of Director: James R. Gibbs For For Issuer Election of Director: Robert L. Keiser For For Issuer Election of Director: Robert Kelley For For Issuer Election of Director: W. Matt Ralls For For Issuer To ratify the appointment of the firm PricewaterhouseCoopers LLP as the independent registered public accounting firm for the Company for its 2015 fiscal year For For Issuer To approve, by non-binding advisory vote, the compensation of our named executive officers For For Issuer To consider a shareholder proposal to provide a report on the company's political contributions Against For Shareholder To consider a shareholder proposal to adopt a "proxy access" bylaw Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Noble Energy, Inc. 4/28/2015 NBL Election of Director: Jeffrey L. Berenson For For Issuer Election of Director: Michael A. Cawley For For Issuer Election of Director: Edward F. Cox For For Issuer Election of Director: Thomas J. Edelman For For Issuer Election of Director: Eric P. Grubman For For Issuer Election of Director: Kirby L. Hedrick For For Issuer Election of Director: David L. Stover For For Issuer Election of Director: Scott D. Urban For For Issuer Election of Director: William T. Van Kleef For For Issuer Election of Director: Molly K. Williamson For For Issuer To ratify the appointment of the independent auditor by the Company's Audit Committee. For For Issuer To approve, in a non-binding advisory vote, the compensation of the Company's named executive officers. For For Issuer To approve an amendment to the Company's Certificate of Incorporation to increase the number of authorized shares of common stock from 500 million to 1 billion. For For Issuer To approve an amendment and restatement of the Company's 1992 Stock Option and Restricted Stock Plan to increase the number of shares of common stock authorized for issuance under the plan from 71.6 million to 77.4 million. For For Issuer To approve the 2015 Stock Plan for Non-Employee Directors, replacing a substantially similar plan that expired under its own terms. For For Issuer To consider a stockholder proposal calling for the Company to amend its By-Laws to allow eligible stockholders to include their own nominees for director in the Company's proxy materials. Against For Shareholder To consider a stockholder proposal calling for the Company to prepare a report outlining the impact climate change might have on the Company's business plans. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Marathon Oil Corporation 4/29/2015 MRO Election of Director: Gregory H. Boyce For For Issuer Election of Director: Pierre Brondeau For For Issuer Election of Director: Chadwick C. Deaton For For Issuer Election of Director: Marcela E. Donadio For For Issuer Election of Director: Philip Lader For For Issuer Election of Director: Michael E. J. Phelps For For Issuer Election of Director: Dennis H. Reilley For For Issuer Election of Director: Lee M. Tillman For For Issuer Ratify the selection of PricewaterhouseCoopers LLP as the Company's independent auditor for 2015 For For Issuer Advisory vote to approve the Company's named executive officer compensation For For Issuer Stockholder proposal seeking approval of stockholders' rights to proxy access Against For Shareholder Stockholder proposal seeking a report regarding climate change risk Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Suncor Energy Inc. 4/30/2015 SU Election of Directors: 1. Mel E. Benson 2. Jacynthe Cote 3. Dominic D'Alessandro 4. W. Douglas Ford 5. John D. Gass 6. John R. Huff 7. Maureen McCaw 8. Michael W. O'Brien 9. James W. Simpson 10. Eira M. Thomas 11. Steven W. Williams 12. Michael M. Wilson For For Issuer Re-appointment of PricewaterhouseCoopers LLP as auditor of Suncor Energy Inc. for the ensuing year For For Issuer To confirm amendments to By-Law No. 1 of Suncor Energy Inc., as described in the management proxy circular of Suncor Energy Inc. dated February 26, 2015 For For Issuer To confirm amended and restated By-Law No. 2 of Suncor Energy Inc., as described in the management proxy circular of Suncor Energy Inc. dated February 26, 2015 For For Issuer To accept the approach to executive compensation disclosed in the management proxy circular of Suncor Energy Inc. date February 26, 2015 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Energen Corporation 4/30/2015 29265N108 EGN Election of Director: William G. Hargett For For Issuer Election of Director: Alan A. Kleier For For Issuer Election of Director: Stephen A. Snider For For Issuer Election of Director: Gary C. Youngblood For For Issuer Ratification of the appointment of the independent registered public accounting firm For For Issuer Approval of the advisory (non-binding) resolution relating to executive compensation For For Issuer Shareholder proposal - Methane Gas Emissions Report Against For Shareholder Shareholder proposal - Climate Change Business Risks Report Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EOG Resources, Inc. 4/30/2015 26875P101 EOG Election of Director: Janet F. Clark For For Issuer Election of Director: Charles R. Crisp For For Issuer Election of Director: James C. Day For For Issuer Election of Director: H. Leighton Steward For For Issuer Election of Director: Donald F. Textor For For Issuer Election of Director: William R. Thomas For For Issuer Election of Director: Frank G. Wisner For For Issuer To ratify the appointment by the Audit Committee of the Board of Directors of Deloitte & Touche LLP, independent registered public accounting firm, as auditors for the Company for the year ending December 31, 2015 For For Issuer To approve, by non-binding vote, the compensation of the Company's named executive officers For For Issuer Stockholder proposal concerning proxy access, if properly presented Against For Shareholder Stockholder proposal concerning a methane emissions report, if properly presented Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Occidental Petroleum Corporation 5/1/2015 OXY Election of Director: Spencer Abraham For For Issuer Election of Director: Howard I. Atkins For For Issuer Election of Director: Eugene L. Batchelder For For Issuer Election of Director: Stephen I. Chazen For For Issuer Election of Director: John E. Feick For For Issuer Election of Director: Margaret M. Foran For For Issuer Election of Director: Carlos M. Gutierrez For For Issuer Election of Director: William R. Klesse For For Issuer Election of Director: Avedick B. Poladian For For Issuer Election of Director: Elisse B. Walter For For Issuer Advisory Vote Approving Executive Compensation For For Issuer Approval of the Occidental Petroleum Corporation 2015 Long-Term Incentive Plan For For Issuer Ratification of Independent Auditors For For Issuer Recovery of Unearned Management Bonuses Against For Shareholder Proxy Access Against For Shareholder Methane Emissions and Flaring Against For Shareholder Review Lobbying at Federal, State, Local Levels Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Hess Corporation 5/6/2015 42809H107 HES Election of Director: R.F. Chase For For Issuer Election of Director: T.J. Checki For For Issuer Election of Director: H. Golub For For Issuer Election of Director: J.B. Hess For For Issuer Election of Director: E.E. Holiday For For Issuer Election of Director: R. Lavizzo-Mourey For For Issuer Election of Director: D. McManus For For Issuer Election of Director: J.H. Mullin III For For Issuer Election of Director: J.H. Quigley For For Issuer Election of Director: R.N. Wilson For For Issuer Advisory approval of the compensation of the Company's named executive officers. For For Issuer Ratification of the selection of Ernst & Young LLP as independent auditors for fiscal year ending December 31, 2015. For For Issuer Approval of the amended and restated 2008 long-term incentive plan. For For Issuer Stockholder proposal recommending proxy access. Against For Shareholder Stockholder proposal recommending a scenario analysis report regarding carbon asset risk. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EP Energy Corporation 5/7/2015 EPE Election of Directors: 1) Ralph Alexander 2) Wilson B. Handler 3) John J. Hannan 4) Michael S. Helfer For For Issuer Approval of the advisory vote on executive compensation ("Say-On-Pay"). For For Issuer Advisory vote on the frequency of subsequent advisory votes on executive compensation. 1 Year For Issuer Ratification of the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2015. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Anadarko Petroleum Corporation 5/12/2015 APC Election of Director: Anthony R. Chase For For Issuer Election of Director: Kevin P. Chilton For For Issuer Election of Director: H. Paulett Eberhart For For Issuer Election of Director: Peter J. Fluor For For Issuer Election of Director: Richard L. George For For Issuer Election of Director: Joseph W. Gorder For For Issuer Election of Director: John R. Gordon For For Issuer Election of Director: Mark C. McKinley For For Issuer Election of Director: Eric D. Mullins For For Issuer Election of Director: R.A. Walker For For Issuer Ratification of Appointment of KPMG LLP as Independent Auditor For For Issuer Advisory Vote to Approve Named Executive Office Compensation For For Issuer Stockholder Proposal - Proxy Access Against For Shareholder Stockholder Proposal - Report on Carbon Risk Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Encana Corporation 5/12/2015 ECA Election of Directors: 1. Peter A. Dea 2. Fred J. Fowler 3. Howard J. Mayson 4. Lee A. McIntire 5. Margaret A. McKenzie 6. Suzanne P. Nimocks 7. Jane L. Peverett 8. Brian G. Shaw 9. Douglas J. Suttles 10. Bruce G. Waterman 11. Clayton H. Woitas For For Issuer Appointment of auditor - PricewaterhouseCoopers LLP at a remuneration to be fixed by the board of directors For For Issuer Approval of amendments to the Corporation's employee stock option plan For For Issuer Approval of amendments to the Corporation's Articles of Incorporation For For Issuer Advisory vote approving the Corporation's approach to executive compensation. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cimarex Energy Co. 5/14/2015 XEC Election of Director: Joseph R. Albi For For Issuer Election of Director: Michael J. Sullivan For For Issuer Advisory vote to approve executive compensation For For Issuer Ratify the appointment of KPMG LLP as the Company's independent auditors for 2015 For For Issuer Shareholder proposal on "Proxy Access" Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Newfield Exploration Company 5/15/2015 NFX Election of Director: Lee K. Boothby For For Issuer Election of Director: Pamela J. Gardner For For Issuer Election of Director: John Randolph Kemp III For For Issuer Election of Director: Steven W. Nance For For Issuer Election of Director: Thomas G. Ricks For For Issuer Election of Director: Juanita M. Romans For For Issuer Election of Director: John W. Schanck For For Issuer Election of Director: J. Terry Strange For For Issuer Ratification of appointment of PricewaterhouseCoopers LLP as independent auditor for fiscal 2015. For For Issuer Advisory vote on named executive officer compensation. For For Issuer Approval of Second Amended and Restated Newfield Exploration Company 2011 Omnibus Stock Plan. For For Issuer Approval of Material Terms of the Performance Goals for Performance Awards under 2011 Omnibus Stock Plan For For Issuer Approval of Material Terms of the Performance Goals and Metrics under 2011 Annual Incentive Plan. For For Issuer Approval of Amendment to Third Amended and Restated Certificate of Incorporation to increase authorized shares of common stock. For For Issuer Approval of Amendment to Third Amended & Restated Certificate of Incorporation to increase authorized shares of preferred stock. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Laredo Petroleum, Inc. 5/19/2015 LPI Election of Directors: 1. James R. Levy 2. Jay P. Still 3. Donald D. Wolf For For Issuer The ratification of Grant Thornton LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2015. For For Issuer Advisory vote to approve the compensation of the named executive officers. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Continental Resources, Inc. 5/19/2015 CLR Election of Directors: 1. Lon McCain 2. Mark E. Monroe For For Issuer Approval of an amendment to the Third Amended and Restated Certificate of Incorporation to increase the number of authorized shares of common stock. For For Issuer Ratification of selection of Grant Thornton LLP as independent registered public accounting firm. For For Issuer Shareholder proposal on the Chairman of the Board being an independent director. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Carrizo Oil & Gas, Inc. 5/19/2015 CRZO Election of Directors: S.P. Johnson IV Steven A. Webster Thomas L. Carter, Jr. Robert F. Fulton Gardner Parker Roger A. Ramsey Frank A. Wojtek For For Issuer To approve, a non-binding advisory basis, the compensation of the Company's named executive officers For For Issuer To ratify the appointment of KPMG LLP as the Company's independent registered public accounting firmfor the fiscal year ending December 31, 2015 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Range Resources Corporation 5/19/2015 75281A109 RRC Election of Director: Anthony V. Dub For For Issuer Election of Director: V. Richard Eales For For Issuer Election of Director: Allen Finkelson For For Issuer Election of Director: James M. Funk For For Issuer Election of Director: Christopher A. Helms For For Issuer Election of Director: Jonathan S. Linker For For Issuer Election of Director: Mary Ralph Lowe For For Issuer Election of Director: Kevin S. McCarthy For For Issuer Election of Director: John H. Pinkerton For For Issuer Election of Director: Jeffrey L. Ventura For For Issuer A proposal to approve the compensation philosophy, policies and procedures described in the Compensation Discussion and Analysis. For For Issuer To ratify the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm as of and for the fiscal year ending December 31, 2015. For For Issuer Stockholder Proposal - requesting adoption of a proxy access bylaw. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Pioneer Natural Resources Company 5/20/2015 PXD Election of Director: Edison C. Buchanan For For Issuer Election of Director: Andrew F. Cates For For Issuer Election of Director: Timothy L. Dove For For Issuer Election of Director: Phillip A. Gobe For For Issuer Election of Director: Larry R. Grillot For For Issuer Election of Director: Stacy P. Methvin For For Issuer Election of Director: Royce W. Mitchell For For Issuer Election of Director: Frank A. Risch For For Issuer Election of Director: Scott D. Sheffield For For Issuer Election of Director: J. Kenneth Thompson For For Issuer Election of Director: Phoebe A. Wood For For Issuer Ratification of Selection of Independent Registered Public Accounting Firm For For Issuer Advisory Vote to Approve Executive Officer Compensation For For Issuer Stockholder Proposal Relating to Proxy Access Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source RSP Permian, Inc. 5/20/2015 74978Q105 RSPP Election of Directors: 1. Ted Collins, Jr. 2. Kenneth V. Huseman 3. Michael W. Wallace For For Issuer Ratification of appointment of Grant Thornton LLP as a independent registered public accounting firm for fiscal year 2015. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Chesapeake Energy Corporation 5/22/2015 CHK Election of Director: Archie W. Dunham For For Issuer Election of Director: Vincent J. Intrieri For For Issuer Election of Director: Robert D. Lawler For For Issuer Election of Director: John J. Lipinski For For Issuer Election of Director: R. Brad Martin For For Issuer Election of Director: Merrill A. "Pete" Miller, Jr. For For Issuer Election of Director: Frederic M. Poses For For Issuer Election of Director: Kimberly K. Querrey For For Issuer Election of Director: Louis A. Raspino For For Issuer Election of Director: Thomas L. Ryan For For Issuer To approve on an advisory basis the Company's named executive officer compensation. For For Issuer To ratify the appointment of PricewaterhouseCoopers LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2015. For For Issuer Appointment of environmental director. Against For Shareholder Climate change report. Against For Shareholder Political spending report. Against For Shareholder Creation of board of director risk oversight committee. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Whiting Petroleum Corporation 6/2/2015 WLL Election of Directors: 1. James J. Volker 2. William N. Hahne For For Issuer Approval of Advisory Resolution on Compensation of Named Executive Officers. For For Issuer Ratification of Appointment of Deloitte & Touche LLP as the Independent Registered Public Accounting Firm for 2015. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Antero Resources Corporation 6/3/2015 03674X106 AR Election of Directors: 1. Peter R. Kagan 2. W. Howard Keenan, Jr. 3. Christopher R. Manning For For Issuer To ratify the appointment of KPMG LLP as Antero Resources Corporation's independent public accounting firm for the year ending December 31, 2015 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Devon Energy Corporation 6/3/2015 25179M103 DVN Election of Directors: 1. Barbara M. Baumann 2. John E. Bethancourt 3. Robert H. Henry 4. Michael M. Kanovsky 5. Robert A. Mosbacher, Jr. 6. J. Larry Nichols 7. Duane C. Radtke 8. Mary P. Ricciardello 9. John Richels For For Issuer Advisory Vote to Approve Executive Compensation. For For Issuer Ratify the appointment of the Company's Independent Auditors for 2015. For For Issuer Adoption of the Devon Energy Corporation 2015 Long-Term Incentive Plan. For For Issuer Adoption of Proxy Access Bylaw. Against For Shareholder Report on Lobbying Activities Related to Energy Policy and Climate Change. Against For Shareholder Report Disclosing Lobbying Policy and Activity. Against For Shareholder Report on Plans to Address Climate Change. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Concho Resources Inc 6/4/2015 20605P101 CXO Election of Directors: 1. Steven L. Beal 2. Tucker S. Bridwell 3. Mark B. Puckett For For Issuer To ratify the selection of Grant Thornton LLP as independent registered public accounting firm of the Company for the fiscal year ending December 31, 2015. For For Issuer Approval of the Concho Resources Inc. 2015 Stock Incentive Plan. For For Issuer Advisory vote to approve executive officer compensation ("say-on-pay"). For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Diamondback Energy, Inc. 6/8/2015 25278X109 FANG Election of Directors: 1. Steven E. West 2. Travis D. Stice 3. Michael P. Cross 4. David L. Houston 5. Mark L. Plaumann For For Issuer Proposal to Approve, on an Advisory Basis, the Company's Executive Compensation For For Issuer Proposal to Ratify the Appointment of the Company's Independent Auditors, Grant Thornton LLP, for fiscal year 2015 For For Issuer Tortoise Select Opportunity Fund Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cheniere Energy, Inc. 9/11/2014 16411R208 LNG Election of Director: Charif Souki For For Issuer Election of Director: Vicky A. Bailey For For Issuer Election of Director: G. Andrea Botta For For Issuer Election of Director: Keith F. Carney For For Issuer Election of Director: David I. Foley For For Issuer Election of Director: Randy A. Foutch For For Issuer Election of Director: David B. Kilpatrick For For Issuer Election of Director: Donald F. Robillard, Jr. For For Issuer Election of Director: Neal A. Shear For For Issuer Election of Director: Heather R. Zichal For For Issuer Approve, on an advisory and non-binding basis, the compensation of the Company's named executive officers for fiscal year 2013 as disclosed in the Proxy Statement For For Issuer Ratification of the appointment of KPMG LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Hoegh LNG Partners LP 9/24/2014 Y3262R100 HMLP To Elect Andrew Jamieson as a Class I Director of Hoegh LNG Partners LP, whose term will expire at the 2015 Annual Meeting of Limited Partners For For Issuer To Elect Robert Shaw as a Class II Director of Hoegh LNG Partners LP, whose term will expire at the 2016 Annual Meeting of Limited Partners For For Issuer To Elect David Spivak as a Class III Director of Hoegh LNG Partners LP, whose term will expire at the 2017 Annual Meeting of Limited Partners For For Issuer To Elect Morten W. Hoegh as a Class IV Director of Hoegh LNG Partners LP, whose term will expire at the 2018 Annual Meeting of Limited Partners For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Targa Resources Corporation 2/20/2015 87612G101 TRGP To consider and vote upon a proposal to approve the issuance of shares of common stock of Targa Resources Corp. ("TRC") in connection with the merger contemplated by the Agreement and Plan of Merger, dated as of October 13, 2014 by and among TRC, Trident GP Merger Sub LLC, Atlas Energy, L.P. and Atlas Energy GP, LLC (the "ATLS Merger Agreement"), which we refer to as the "TRC stock issuance proposal" For For Issuer To approve one or more adjournments of the special meeting if necessary or appropriate to solicit additional proxies if there are not sufficient votes to approve the TRC Stock Issuance Proposal For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Baker Hughes Incorporated 3/27/2015 BHI Adopt the Agreement and Plan of Merger, dated as of November 16, 2014, as it may be amended from time to time (the "Merger Agreement"), by and among Halliburton Company, Red Tiger LLC and Baker Hughes Incorporated. For For Issuer Approve the adjournment of the Baker Hughes Incorporated special meeting of stockholders if necessary or advisable to permit further solicitation of proxies in the event there are not sufficient votes at the time of the special meeting to adopt the merger agreement. For For Issuer Approve, on a non-binding, advisory basis, the compensation that will or may become payable to Baker Hughes Incorporated's named executive officers in connection with the merger. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EQT Corporation 4/15/2015 26884L109 EQT Election of Director: Philip G. Behrman, Ph.D. For For Issuer Election of Director: A. Bray Cary, Jr. For For Issuer Election of Director: Margaret K. Dorman For For Issuer Election of Director: David L. Porges For For Issuer Election of Director: James E. Rohr For For Issuer Election of Director: David S. Shapira For For Issuer Election of Director: Lee T. Todd, Jr., Ph.D. For For Issuer Approval of a non-binding resolution regarding the compensation of the Company's named executive officers for 2014 (say-on-pay) For For Issuer Ratification of appointment of independent registered public accounting firm For For Issuer Shareholder proposal regarding proxy access bylaw Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Spectra Energy Corp 4/28/2015 SE Election of Director: Gregory L. Ebel For For Issuer Election of Director: F. Anthony Comper For For Issuer Election of Director: Austin A. Adams For For Issuer Election of Director: Joseph Alvarado For For Issuer Election of Director: Pamela L. Carter For For Issuer Election of Director: Clarence P. Cazalot Jr. For For Issuer Election of Director: Peter B. Hamilton For For Issuer Election of Director: Miranda C. Hubbs For For Issuer Election of Director: Michael McShane For For Issuer Election of Director: Michael G. Morris For For Issuer Election of Director: Michael E. J. Phelps For For Issuer Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's independent registered public accounting firm for fiscal year 2015 For For Issuer An advisory resolution to approve executive compensation For For Issuer Shareholder proposal concerning disclosure of political contributions Against For Shareholder Shareholder proposal concerning disclosure of lobbying activities Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Marathon Petroleum Corporation 4/29/2015 56585A102 MPC Election of Directors: 1. David A. Daberko 2. Donna A. James 3. James E. Rohr For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the company's independent auditor for 2015. For For Issuer Advisory approval of the company's 2015 named executive officer compensation. For For Issuer Shareholder proposal seeking the adoption of quantitative greenhouse gas emission reduction goals and associated reports. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Valero Energy Corporation 4/30/2015 91913Y100 VLO Election of Director: Jerry D. Choate For For Issuer Election of Director: Joseph W. Gorder For For Issuer Election of Director: Deborah P. Majoras For For Issuer Election of Director: Donald L. Nickles For For Issuer Election of Director: Philip J. Pfeiffer For For Issuer Election of Director: Robert A. Profusek For For Issuer Election of Director: Susan Kaufman Purcell For For Issuer Election of Director: Stephen M. Waters For For Issuer Election of Director: Randall J. Weisenburger For For Issuer Election of Director: Rayford Wilkins, Jr. For For Issuer Ratify the appointment of KPMG LLP as Valero Energy's independent registered public accounting firm for 2015 For For Issuer Approve, by non-binding vote, the 2014 compensation of our named executive officers For For Issuer Vote on a stockholder proposal entitled, "Greenhouse Gas Emissions" Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EOG Resources, Inc. 4/30/2015 26875P101 EOG Election of Director:Janet F. Clark For For Issuer Election of Director:Charles R. Crisp For For Issuer Election of Director:James C. Day For For Issuer Election of Director:H. Leighton Steward For For Issuer Election of Director:Donald F. Textor For For Issuer Election of Director:William R. Thomas For For Issuer Election of Director:Frank G. Wisner For For Issuer To ratify the appointment by the Audit Committee of the Board of Directors of Deloitte & Touche LLP, independent registered public accounting firm, as auditors for the Company for the year ending December 31, 2015 For For Issuer To approve, by non-binding vote, the compensation of the Company's named executive officers For For Issuer Stockholder proposal concerning proxy access, if properly presented Against For Shareholder Stockholder proposal concerning a methane emissions report, if properly presented Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source NRG Yield, Inc. 5/5/2015 62942X108 NYLD Election of Directors: 1. David Crane 2. John F. Chlebowski 3. Kirkland B. Andrews 4. Brian R. Ford 5. Mauricio Gutierrez 6. Ferrell P. McClean 7. Christopher S. Sotos For For Issuer To approve the adoption of amendments to the Company's Amended and Restated Certificate of Incorporation to establish the Class C common stock and Class D common stock. For For Issuer To approve the adoption of amendments to the Company's Amended and Restated Certificate of Incorporation to effectuate the stock split. For For Issuer To approve the Amended and Restated 2013 Equity Incentive Plan. For For Issuer To ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for the 2015 fiscal year. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Phillips 66 5/6/2015 PSX Election of Director: J. Brian Ferguson For For Issuer Election of Director: Harold W. McGraw III For For Issuer Election of Director: Victoria J. Tschinkel For For Issuer To ratify the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for fiscal year 2015 For For Issuer To consider and vote on a proposal to approve, on an advisory (non-binding) basis, the compensation of our Named Executive Officers For For Issuer To consider and vote on a management proposal regarding the annual election of Directors For For Issuer To consider and vote on a shareholder proposal regarding greenhouse gas reduction goals Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source LyondellBasell Industries N.V. 5/6/2015 N53745100 LYB Election of Class II Supervisory director to serve until the annual general meeting in 2018: Robin Buchanan For For Issuer Election of Class II Supervisory director to serve until the annual general meeting in 2018: Stephen F. Cooper For For Issuer Election of Class II Supervisory director to serve until the annual general meeting in 2018: Isabella D. Goren For For Issuer Election of Class II Supervisory director to serve until the annual general meeting in 2018: Robert G. Gwin For For Issuer Election of managing director to serve a three-year term: Kevin W. Brown For For Issuer Election of managing director to serve a three-year term: Jeffrey A. Kaplan For For Issuer Adoption of Annual Accounts for 2014 For For Issuer Discharge From Liability of Members of The Management Board For For Issuer Discharge From Liability of Members of The Supervisory Board For For Issuer Ratification of PricewaterhouseCoopers LLP as the Company's Independent Registered Public Accounting Firm For For Issuer Appointment of PricewaterhouseCoopers Accountants N.V. as the Company's Auditor for the Dutch Annual Accounts Shares For For Issuer Ratification and Approval of Dividends in Respect of the 2014 Fiscal Year For For Issuer Advisory (Non-Binding) Vote Approving Executive Compensation For For Issuer Approval of Authority of the Supervisory Board to Issue Shares or Grant Rights to Acquire Shares For For Issuer Approval for the Supervisory Board to Limit or Exclude Pre-emptive Rights from any Shares or Grants of Rights to Acquire Shares that it Issues For For Issuer Approval of Amendment to The LyondellBasell N.V. 2012 Global Employee Stock Purchase Plan For For Issuer Approval to Repurchase up to 10% of Issued Share Capital For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source U.S. Silica Holdings, Inc. 5/7/2015 90346E103 SLCA Election of Directors: 1. Daniel Avramovich 2. Peter Bernard 3. William J. Kacal 4. Charles Shaver 5. Bryan A. Shinn 6. J. Michael Stice For For Issuer Ratification of appointment of Grant Thornton LLP as Independent Registered Public Accounting Firm for 2015. For For Issuer Advisory vote to approve the compensation of our named executive officers, as disclosed in the proxy statement. For For Issuer Approval of the Amended and Restated U.S. Silica Holdings, Inc. 2011 Incentive Compensation Plan. For For Issuer Approval of an Amendment to the Second Amended and Restated Certificate of Incorporation to remove the requirement of plurality voting for directors. For For Issuer Approval of Amendments to the Second Amended and Restated Certificate of Incorporation to remove certain provisions relating to ownership of stock by our former controlling shareholder. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Kinder Morgan, Inc. 5/7/2015 49456B101 KMI Election of Directors: 1. Richard D. Kinder 2. Steven J. Kean 3. Ted A. Gardner 4. Anthony W. Hall, Jr. 5. Gary L. Hultquist 6. Ronald L. Kuehn, Jr. 7. Deborah A. Macdonald 8. Michael J. Miller 9. Michael C. Morgan 10. Arthur C. Reichstetter 11. Fayez Sarofim 12. C. Park Shaper 13. William A. Smith 14. Joel V. Staff 15. Robert F. Vagt 16. Perry M. Waughtal For For Issuer Approval of the Kinder Morgan, Inc. 2015 Amended and Restated Stock Incentive Plan. For For Issuer Approval of the Amended and Restated Annual Incentive Plan of Kinder Morgan, Inc. For For Issuer Advisory vote to approve executive compensation. For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the company's independent registered public accounting firm for 2015. For For Issuer Approval of the Amended and Restated Certificate of Incorporation of Kinder Morgan, Inc. For For Issuer Stockholder proposal relating to a report on the company's response to climate change. Against For Shareholder Stockholder proposal relating to a report on methane emissions. Against For Shareholder Stockholder proposal relating to an annual sustainability report. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Anadarko Petroleum Corporation 5/12/2015 APC Election of Director: Anthony R. Chase For For Issuer Election of Director: Kevin P. Chilton For For Issuer Election of Director: H. Paulett Eberhart For For Issuer Election of Director: Peter J. Fluor For For Issuer Election of Director: Richard L. George For For Issuer Election of Director: Joseph W. Gorder For For Issuer Election of Director: John R. Gordon For For Issuer Election of Director: Mark C. McKinley For For Issuer Election of Director: Eric D. Mullins For For Issuer Election of Director: R.A. Walker For For Issuer Ratification of Appointment of KPMG LLP as Independent Auditor For For Issuer Advisory Vote to Approve Named Executive Office Compensation For For Issuer Stockholder Proposal - Proxy Access Against For Shareholder Stockholder Proposal - Report on Carbon Risk Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Nisource Inc. 5/12/2015 65473P105 NI Election of Director: Richard A. Abdoo For For Issuer Election of Director: Aristides S. Candris For For Issuer Election of Director: Sigmund L. Cornelius For For Issuer Election of Director: Michael E. Jesanis For For Issuer Election of Director: Marty R. Kittrell For For Issuer Election of Director: W. Lee Nutter For For Issuer Election of Director: Deborah S. Parker For For Issuer Election of Director: Robert C. Skaggs, Jr. For For Issuer Election of Director: Teresa A. Taylor For For Issuer Election of Director: Richard L. Thompson For For Issuer Election of Director: Carolyn Y. Woo For For Issuer To approve executive compensation on an advisory basis. For For Issuer To ratify the appointment of Deloitte & Touche LLP as the Company's independent registered public accountants. For For Issuer To amend the Company's Certificate of Incorporation to give stockholders the power to request special meetings. For For Issuer To amend the Company's Certificate of Incorporation to reduce the minimum number of Company directors from nine to seven. For For Issuer To re-approve the Company's 2010 Omnibus Incentive Plan. For For Issuer To approve an amendment to the Company's Employee Stock Purchase Plan. For For Issuer To consider a stockholder proposal regarding reports on political contributions. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source HollyFrontier Corporation 5/13/2015 HFC Election of Director: Douglas Bech For For Issuer Election of Director: Leldon Echols For For Issuer Election of Director: Kevin Hardage For For Issuer Election of Director: Michael Jennings For For Issuer Election of Director: Robert Kostelnik For For Issuer Election of Director: James Lee For For Issuer Election of Director: Franklin Myers For For Issuer Election of Director: Michael Rose For For Issuer Election of Director: Tommy Valenta For For Issuer Approval, on an advisory basis, of the compensation of the Company's named executive officers. For For Issuer Ratification of the appointment of Ernst & Young LLP as the Company's registered public accounting firm for the 2015 fiscal year. For For Issuer Approval of amendment setting forth the material terms of the HollyFrontier Corporation Omnibus Incentive Compensation Plan for purposes of complying with certain requirements of Section 162(m) of the Internal Revenue Code. For For Issuer Approval of amendment setting forth the material terms of the HollyFrontier Corporation Long-Term Incentive Compensation Plan for purposes of complying with certain requirements of Section 162(m) of the Internal Revenue Code. For For Issuer Stockholder proposal, if properly presented at the Annual Meeting. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cimarex Energy Co. 5/14/2015 XEC Election of Director: Joseph R. Albi For For Issuer Election of Director: Michael J. Sullivan For For Issuer Advisory vote to approve executive compensation For For Issuer Ratify the appointment of KPMG LLP as the Company's independent auditors for 2015 For For Issuer Shareholder proposal on "Proxy Access" Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Baker Hughes Incorporated 5/14/2015 BHI Election of Director: Larry D. Brady For For Issuer Election of Director: Gregory D. Brenneman For For Issuer Election of Director: Clarence P. Cazalot, Jr. For For Issuer Election of Director: Martin S. Craighead For For Issuer Election of Director: William H. Easter, III For For Issuer Election of Director: Lynn L. Elsenhans For For Issuer Election of Director: Anthony G. Fernandes For For Issuer Election of Director: Claire W. Gargalli For For Issuer Election of Director: Pierre H. Jungels For For Issuer Election of Director: James A. Lash For For Issuer Election of Director: J. Larry Nichols For For Issuer Election of Director: James W. Stewart For For Issuer Election of Director: Charles L. Watson For For Issuer An advisory vote related to the Company's executive compensation program. For For Issuer The ratification of Deloitte & Touche LLP as the Company's independent registered public accounting firm for fiscal year 2015. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Westlake Chemical Corporation 5/15/2015 WLK Election of Directors: 01. James Chao 02. R. Bruce Northcutt 03. H. John Riley, Jr. For For Issuer To ratify the appointment of PricewaterhouseCoopers LLP to serve as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2015 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Targa Resources Corporation 5/18/2015 87612G101 TRGP Election of Directors: 1. Joe Bob Perkins 2. Ershel C. Redd, Jr. For For Issuer Ratification of the Selection of Independent Auditors For For Issuer A Shareholder Proposal Regarding Publication of a Report on Methane Emissions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Laredo Petroleum, Inc. 5/19/2015 LPI Election of Directors: 1. James R. Levy 2. Jay P. Still 3. Donald D. Wolf For For Issuer The ratification of Grant Thornton LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2015. For For Issuer Advisory vote to approve the compensation of the named executive officers. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source ONEOK, Inc. 5/20/2015 OKE Election of Director: James C. Day For For Issuer Election of Director: Julie H. Edwards For For Issuer Election of Director: William L. Ford For For Issuer Election of Director: John W. Gibson For For Issuer Election of Director: Steven J. Malcolm For For Issuer Election of Director: Jim W. Mogg For For Issuer Election of Director: Pattye L. Moore For For Issuer Election of Director: Gary D. Parker For For Issuer Election of Director: Eduardo A. Rodriguez For For Issuer Election of Director: Terry K. Spencer For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of ONEOK, Inc. for the year ending December 31, 2015 For For Issuer An advisory vote to approve Oneok, Inc.'s executive compensation For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Pioneer Natural Resources Company 5/20/2015 PXD Election of Director: Edison C. Buchanan For For Issuer Election of Director: Andrew F. Cates For For Issuer Election of Director: Timothy L. Dove For For Issuer Election of Director: Phillip A. Gobe For For
